Case 19-57632-pmb        Doc 106    Filed 12/09/19 Entered 12/09/19 17:30:59      Desc Main
                                   Document      Page 1 of 5




   IT IS ORDERED as set forth below:



   Date: December 9, 2019
                                                      _____________________________________
                                                                    Paul Baisier
                                                            U.S. Bankruptcy Court Judge

   _______________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 In re:                                 | CASE NUMBER
                                        |
 KENNEDY C. UZOMBA,                     | 19-57632-PMB
                                        |
         Debtor.                        | CHAPTER 7
 ______________________________________ | ______________________________________
                                        |
 KENNEDY C. UZOMBA,                     |
                                        |
         Movant,                        |
                                        |
 v.                                     | CONTESTED MATTER
                                        |
 HOMEBRIDGE FINANCIAL SERVICES, |
 INC. and LOANDEPOT.COM, LLC,           |
                                        |
         Respondents.                   |
 ______________________________________ | ______________________________________

                    ORDER DENYING WITHOUT PREJUDICE
          RELIEF REQUESTED IN VARIOUS PLEADINGS FILED BY MOVANT

          The Debtor-Movant (the “Movant”) filed the following pleadings pro se in this case

 between August 16, 2019 and October 7, 2019:
Case 19-57632-pmb      Doc 106    Filed 12/09/19 Entered 12/09/19 17:30:59           Desc Main
                                 Document      Page 2 of 5




   I.     On August 16, 2019, Movant filed Debtor’s Objection & Opposition to Homebridge
          Financial Services’s Motion for Relief from Automatic Stay (Docket No. 30).
   II.    On August 21, 2019, Movant filed Debtor’s Motion for Leave to Amend & Response
          in Objection & Opposition to Homebridge Financial Services’s Motion for Relief
          from Automatic Stay (Docket No. 32).
   III.   On September 18, 2019, Movant filed Notice and Acknowledgement of Receipt and
          Confirmation of Payment to Homebridge Financial Services (Docket No. 36).
   IV.    On September 20, 2019, Movant filed a Notice and Acknowledgment of Receipt of
          Loan Modification Documents Sent to Homebridge Financial Services (Docket No.
          37).
   V.     On September 27, 2019, Movant filed a Debtor’s Motion for Leave of Court &
          Response in Objection & Opposition to LoanDepot.com, LLC’s Motion for Relief
          from Automatic Stay; Notice of Intent to Pursue Sanctions and Punitive Damages;
          Debtor’s Motion for Sanctions and Punitive Damages for Willful Violation of the
          Automatic Stay (Strict Liability); and Motion for Leave of Court to Add Additional
          Movants Aldridge Pite, LLP and Counsel Bryce Noel; Notice and Acknowledgement
          of Receipt of Loan Modification Documents Sent to LoanDepot.com, LLC; and Notice
          and Acknowledgement of Receipt and Confirmation of Payment Made to
          LoanDepot.com, LLC (Docket Nos. 40, 41, 42, 43, and 44).
   VI.    On September 30, 2019, Movant filed Debtor’s Motion for Sanctions and Punitive
          Damages Continued; Notice of Intent to Pursue Sanctions and Punitive Damages;
          Debtor’s Motion for Sanctions and Punitive Damages for Willful Violation of the
          Automatic Stay (Strict Liability); and Motion for Leave of Court to Add Additional
          Movants McCalla Raymer Leibert Pierce, LLC and Attorney Ciro A. Mestres;
          Debtor’s Motion for Leave of Court to Amend Notice of Intent to Pursue Sanctions
          and Punitive Damages; Debtor’s Motion for Leave of Court to Amend Notice and
          Acknowledgment of Receipt of Loan Modification Documents Sent to
          LoanDepot.com, LLC; and Debtor’s Second Amended Motion for Leave of Court &
          Response in Objection & Opposition to Homebridge Financial Services, Inc.’s
          Motion for Relief from Automatic Stay (Docket No. 45, 46, 47, 48, 49, and 50).
   VII.   On October 7, 2019, Movant filed Notice & Second Amended Response in Objection
          & Opposition to Homebridge Financial Services, Inc.’s Motion for Relief from
          Automatic Stay; Notice of Intent to Pursue Judgment as a Matter of Law; Notice of
          Intent to Pursue Motion to Strike; Notice of Intent to Pursue Injunctive, Declaratory
          and Equitable Monetary Relief; Notice of Intent to Pursue Statement Theory of
          Recovery in Support of His Motion for Judgment; Notice & Response in Objection &
          Opposition to LoanDepot.com, LLC’s Motion for Relief from Automatic Stay; Notice
          of Intent to Pursue Motion in Limine to Exclude Improper Character Evidence; to
          Exclude Improper Business Records and Improper Testimony Thereof; Debtor’s
          Motion for Injunctive, Declaratory and Equitable Monetary Relief; and for Sanctions
          and Punitive Damages for Willful Violation of the Automatic Stay; Fraudulent
          Inducement; Negligence; Emotional Distress; Breach of Fiduciary Duty; Breach of
          Warranty Motion for Leave of Court to Add Co-Movants Anthony Hsieh, Aldridge
          Pite, LLP and Attorney Bryce Noel (Strict Liability); Debtor’s Motion for Judgment
                                              2
Case 19-57632-pmb          Doc 106    Filed 12/09/19 Entered 12/09/19 17:30:59          Desc Main
                                     Document      Page 3 of 5




              as a Matter of Law; Debtor’s Statement Theory of Recovery in Support of His Motion
              for Judgement (LoanDepot.com, LLC); Debtor’s Motion in Limine to Exclude
              Improper Character Evidence; to Exclude Improper Business Records and Improper
              Testimony Thereof; and Debtor’s Motion to Strike LoanDepot.com’s Valuation of
              Property and Related Testimony; Brief in Support (Docket Nos. 51, 52, 53, 54, 55,
              56, 57, 58, 59, 60, 61, and 62).

 All of the aforementioned motions, notices, and other pleadings above are hereinafter referred to

 collectively as the “Pleadings”.

           The Pleadings were set for hearing on October 15, 2019 (the “Hearing”) by Order and

 Notice of Hearing on Movant’s Pleadings entered on October 9, 2019 (Docket No. 63)(the “Order

 and Notice of Hearing”).

           The Movant subsequently filed the following additional pleadings:

    I.        On October 11, 2019, Movant filed Debtor’s Amended Motion for Sanctions and
              Punitive Damages for Willful Violation of the Automatic Stay (Strict Liability); and
              Amended Motion for Leave of Court to Add Additional Respondents (Docket No. 66).
    II.       On October 11, 2019, Movant filed Debtor’s Amended Motion for Judgment as a
              Matter of Law (Fed. R. Civ. P. 50 and 58)(Docket No. 67).
    III.      On October 11, 2019, Movant filed Debtor’s Amended Motion in Limine to Exclude
              Improper Character Evidence; To Exclude Improper Business Records and Improper
              Testimony Thereof (F.R.E. 801(b))(Docket No. 68).
    IV.       On October 11, 2019, Movant filed Debtor’s Amended Motion to Strike Respondents
              Valuation of Property and Related Testimony Thereof; Brief in Support (Docket No.
              69).
    V.        On October 15, 2019, Movant filed Debtor’s Amended Motion for Injunctive
              Declaratory and Equitable Monetary Relief (Strict Liability)(Docket No. 72).
    VI.       On October 15, 2019, Movant filed Debtors’ Statement Theory of Recovery in
              Support of Motion for Judgment (Docket No. 73).
    VII.      On October 15, 2019, Movant filed Movants’ Motion to Disqualify; Motion to
              Compel Compliance with ABA Standard of Conduct and Federal Model Rules;
              Motion for Sanctions U.S. Code §§ 1927, 2346 (Docket No. 74).

 All of the immediately aforementioned motions, notices, and other pleadings are hereinafter

 referred to collectively as the “Additional Pleadings”.




                                                  3
Case 19-57632-pmb         Doc 106     Filed 12/09/19 Entered 12/09/19 17:30:59               Desc Main
                                     Document      Page 4 of 5




        At the Hearing, with Movant present, the Court heard and denied the request for relief set

 forth in the Pleadings and the Additional Pleadings.

        As reflected by the Docket, it appears that the Movant is asserting through the Pleadings

 and/or Additional Pleadings various causes of relief along with or in addition to his claims

 regarding violation of the automatic stay. For instance, Movant alleges that although Respondent

 HomeBridge Financial Services, Inc. (“HomeBridge”) had started to process Movant’s application

 for a loan modification and received funds from Movant, it simultaneously initiated action to begin

 foreclosure proceedings against Movant’s property and seize Movant’s equity.                  Further,

 Respondent LoanDepot.com, LLC (“LoanDepot”) engaged in similar actions while Movant was

 attempting to collaborate on a loan workout proposal with that entity, thereby effectively denying

 Movant the opportunity to complete that process. Movant also contends Respondents have

 undertaken these acts to gain a tactical advantage in this litigation by falsely representing facts and

 creating confusion and by undervaluing the subject properties.

        Based on such acts and alleged deceptions, Movant asserts HomeBridge and LoanDepot

 violated various laws including “the implied covenant of good faith and fair dealing,” along with

 certain consumer protection statutes including the Uniform Deceptive Trade Practices Act

 (O.C.G.A. §§ 10-1-372, -373), the Georgia Fair Business Practices Act (O.C.G.A. §§ 10-1-390 et

 seq.), the federal Unfair or Deceptive Trade Practices Act (title 15, U.S. Code), and the Vicarious

 Liability Act (28 U.S.C. § 2412, 5 U.S.C. § 504). Movant also alleges Respondents have violated

 O.C.G.A. §§ 9-3-32, -33, -71, -30, -24, and -26.         Movant also contends Respondents used

 deceptive and unfair trade practices through fraudulent inducement (see title 5, U.S. Code) in

 relation to the loan modification referenced above causing emotional distress (see O.C.G.A. §§


                                                   4
Case 19-57632-pmb             Doc 106       Filed 12/09/19 Entered 12/09/19 17:30:59                        Desc Main
                                           Document      Page 5 of 5




 51-1-2 through 64), and committing a breach of warranty, the duty of care (28 U.S.C. § 2201,

 O.C.G.A. § 51-12-5.1), and fiduciary duty (29 U.S.C. § 1109, O.C.G.A. § 9-2-7). Movant insists

 punitive damages are warranted given the alleged malicious or reckless disregard exhibited by

 Respondents’ toward Movant’s rights, which has also damaged his credit worthiness.

          To the extent that these other claims assert a separate and viable cause for relief, they

 should be presented through the commencement of an adversary proceeding in this case (see Fed.

 R. Bankr. P. 7001), or in an appropriate federal or state court forum.

          Based on the foregoing discussion, it is

          ORDERED that the Pleadings and the Additional Pleadings are DENIED without

 prejudice. 1

          The Clerk is directed to serve a copy of this Order upon the Movant, Respondents, counsel

 for Respondents, the Office of the United States Trustee, and the Chapter 7 Trustee.

                                            [END OF DOCUMENT]




 1
   As stated in the Order and Notice of Hearing, the Pleadings are in substantial part responses or objections to, and
 were heard with, the Motion for Relief from the Automatic Stay filed by LoanDepot on September 24, 2019 (Docket
 No. 38) regarding Movant’s property located at 1808 NW Crestwood Drive, Acworth, Georgia, and the Motion for
 Relief from the Automatic Stay filed by HomeBridge on August 9, 2019 (Docket No. 28) regarding Movant’s property
 located at 117 Tyson Woods Road, Acworth, Georgia (the “Motions for Stay Relief”). The Motions for Stay Relief
 were granted by this Court’s Order Granting Motion for Relief from Stay (#38) entered on October 28, 2019 (Docket
 No. 80) and its Order Granting Motion for Relief from Stay entered on November 4, 2019 (Docket No. 91),
 respectively, both of which are currently on appeal. For purposes of clarification, to the extent that the Pleadings and
 Additional Pleadings constitute a response to the Motions for Stay Relief, they were previously denied in the foregoing
 Orders. To the extent that the Pleadings or Additional Pleadings set forth allegations for additional relief, they are
 denied in this Order without prejudice to their assertion in an adversary proceeding or in another forum.

                                                            5
